EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Venkatagireppa Dasari Narasimhaiah on 03/07/2022.

The application has been amended as follows: 

Claim 1 is replaced with the following: 
1. An exercise apparatus comprising: 
at least one support structure; 
one or more elastic bands coupled to the at least one support structure at one end of the one or more elastic bands; and 
a back support member, the back support member being arranged in an inclined position such that a first end of the back support member is supported at a surface positioned at a height lower than a height at which the first end is positioned, wherein the back support member comprises a base and a V-shaped structure coupled with the base;
wherein the V-shaped structure comprises a first member and a second member coupled with the first member, wherein the first member and the second member each comprises a first end and a second end;

wherein the one or more elastic bands are configured to attach to one or more body parts of a user to assist the user during one or more exercises, and wherein the back support member is configured to support a body of the user.

Claim 2 is replaced with the following: 
2. The exercise apparatus as claimed in claim 1, wherein the exercise apparatus comprises one or more grippers coupled to other ends of the one or more elastic bands, and wherein the one or more grippers are connected with one or more wearable harnesses configured to be connected with the user during the one or more exercises.

Claims 3 and 4 are canceled 

Claim 5 is replaced with the following:
5. The exercise apparatus as claimed in claim 1, wherein the back support member is configured with the at least one support structure through a connecting rod on the first end of the first member.

Claim 8 is replaced with the following:
8. The exercise apparatus as claimed in claim 2, wherein the one or more grippers are configured to be coupled to the user though the one or more harnesses.

Claim 9 is replaced with the following:


Claim 10 is replaced with the following:
10. The exercise apparatus as claimed in claim 8, wherein the one or more harnesses comprises a first harness configured to connect with shoulders of the user and a second harness configured to connect with a waist of the user.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by amended claim 1.  In particular, the cited reference do not teach an apparatus as claimed, wherein the back support member comprises a base and a V-shaped structure coupled with the base; wherein the V-shaped structure comprises a first member and a second member coupled with the first member, wherein the first member and the second member each comprises a first end and a second end; wherein the second end of the first member is connected to the second end of the second member at a lower end of the V-shaped structure, and the lower end is attachable to the support structure in a plurality of positions at different height levels.
It is noted that the drawings filed 02/08/2022 appear to have been included as part of Applicant’s arguments to illustrate of the differences between the prior art and instant invention, not as replacement drawings.  The drawings have therefore not been entered as replacement drawings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784